Citation Nr: 0736429	
Decision Date: 11/19/07    Archive Date: 12/06/07

DOCKET NO.  94-34 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 
percent for post traumatic stress disorder.

2.  Entitlement to an evaluation in excess of 70 percent for 
post traumatic stress disorder on and after May 25, 1999.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel



INTRODUCTION

The veteran served on active military duty from April 1966 to 
January 1970.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Hartford, Connecticut, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  During the pendency of this 
appeal, the veteran's claims file was transferred to the 
Milwaukee, Wisconsin RO.


FINDINGS OF FACT

1.  Prior to November 7, 1996, post traumatic stress disorder 
(PTSD) was manifested by symptoms such as sleep difficulty, 
recurrent intrusive thoughts, nightmares, and social 
isolation.  The evidence also demonstrated the veteran was 
fully alert and oriented, with good memory and no thought 
disorder.  

2.  On and after November 7, 1996 and prior to May 25, 1999, 
PTSD was manifested by symptoms such as sleep difficulty, 
nightmares, decreased interest in activities, self-isolation, 
social isolation, irritability, and sadness.  The evidence 
also demonstrated the veteran was alert and oriented, with 
adequate judgment, no thought disorder, and intact memory.  

3.  On and after May 25, 1999, PTSD is manifested by 
occupational and social impairment due to nightmares, 
flashbacks, sleep difficulty, intrusive thoughts, anger, 
depressed mood, and memory difficulty.  The evidence also 
showed the veteran was alert and oriented, with normal speech 
and no obsessive disorder, compulsions, delusions, or 
hallucinations.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).

2.  On and after May 25, 1999, the criteria for an increased 
evaluation for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claim for entitlement to an 
increased evaluation for PTSD, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).  Prior to a post-remand re-adjudication of the 
veteran's claim, March and September 2004 letters satisfied 
the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Although notice was not provided to the 
veteran prior to the initial adjudication of this claim 
informing him that a disability rating and an effective date 
would be assigned should the claim of service connection be 
granted, the Board finds that the veteran has not been 
prejudiced.  "In cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated-it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled."  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 
491 (2006).  The letters also requested that the veteran 
provide any evidence in his possession that pertained to the 
claim.  38 C.F.R. § 3.159(b)(1).  Further, the purpose behind 
the notice requirement has been satisfied because the veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim, to include the 
opportunity to present pertinent evidence.  Simmons v. 
Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. 
Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) (holding that 
although VCAA notice errors are presumed prejudicial, 
reversal is not required if VA can demonstrate that the error 
did not affect the essential fairness of the adjudication).   

The veteran's service medical records, VA medical treatment 
records, VA examination reports, and identified private 
medical records have been obtained.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that 
additional evidence relevant to the issues decided herein is 
available and not part of the claims file.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006); see 
also Dingess/Hartman, 19 Vet. App. 473.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2007).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2007).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2007).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
Board notes, however, that this rule does not apply to the 
initial evaluation, because that part of the appeal is based 
on the assignment of an initial rating following an initial 
award of service connection for the disability.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  Instead, evidence 
contemporaneous with the claim and the initial rating 
decision are most probative of the degree of disability 
existing when the initial rating was assigned and should be 
the evidence "used to decide whether an original rating on 
appeal was erroneous."  Fenderson, 12 Vet. App. at 126.  If 
later evidence indicates that the degree of disability 
increased or decreased following the assignment of the 
initial rating, "staged" ratings may be assigned for 
separate periods of time.  Fenderson, 12 Vet. App. at 126.

By a September 1993 rating decision, the RO granted service 
connection for PTSD and assigned a 10 percent evaluation 
under 38 C.F.R. § 4.132, Diagnostic Code 9411, effective June 
15, 1993.  In October 2003, the veteran filed a notice of 
disagreement regarding the disability evaluation.  The RO 
issued a statement of the case in November 1993.  In December 
1993, the veteran filed a substantive appeal.  In a March 
1998 rating decision and supplemental statement of the case 
(SSOC), a 30 percent evaluation was assigned, effective 
September 9, 1993.  A July 1999 rating decision and SSOC 
granted a 50 percent evaluation, effective June 9, 1993.  A 
September 2000 rating decision and SSOC assigned a 70 percent 
evaluation effective May 25, 1999.  January 2002 and June 
2006 SSOCs continued the evaluations.

During the pendency of this appeal, VA revised the criteria 
for diagnosing and evaluating psychiatric disabilities, 
effective November 7, 1996.  See 61 Fed. Reg. 52,695 (1996); 
see also 38 C.F.R. § 4.132 (1996); 38 C.F.R. § 4.130 (2007).  
When a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  See VAOPGCPREC 7-03; 69 Fed. Reg. 25179 
(2003).  The amended versions may only be applied as of their 
effective date and, before that time, only the former version 
of the regulation may be applied.  See VAOPGCPREC 3-00; 65 
Fed. Reg. 33422 (2000); see also Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003).  

The RO addressed the veteran's claim for increase under both 
the old criteria and the current regulations.  Thus, there is 
no prejudice to the veteran for the Board to apply the 
regulatory revisions of November 7, 1996 in the adjudication 
of this appeal.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

Initial evaluation

A July 1993 VA PTSD examination was conducted.  The veteran 
reported sleep difficulties, dreams, avoidance, startle 
response, intrusive memories, hopelessness, and feelings of 
guilt, but denied suicidal or homicidal ideations and 
anhedonia and reported a good level of energy.  He also 
reported recurrent and intrusive stressing recollections, 
marked emotional distress at the sight of raw meat, and 
avoidance of news items.  The veteran reported that he had 5 
children from 3 marriages.  He stated that he remained aloof 
from people, including his children.  The veteran reported 
that post-service discharge, he held multiple jobs r for 
about 10 years, but then had one job for 8 years, and most 
recently had been at the same job for the past 5 years, 
although he had been laid off in April.  He often worked long 
hours to help him sleep.  Upon examination, there was a 
serious and sober affect, subdued tone of voice, decreased 
psychomotor activity, and decreased eye contact.  The veteran 
was fully alert and oriented with good recent and remote 
memory, good general fund of information, unimpaired 
concentration, and unimpaired abstracting ability.  There was 
no evidence of thought disorder.  There was a preoccupation 
with images of Vietnam.  A Global Assessment of Functioning 
(GAF) score of 60 was assigned, which contemplates moderate 
symptoms, for example, a flat affect and circumstantial 
speech, or occasional panic attacks, or moderate difficulty 
in social, occupational, or school functioning, such as 
having few friends, and conflicts with peers or co- workers.  
See QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 
46-7 (1994) (DSM-IV).

In November and December 1993 private medical records, the 
veteran reported sleep difficulty.  

At the March 1994 RO hearing, the veteran testified that that 
he had been employed at one place for about 8 years and then 
his current job for 5 years, but in between, he had about 20 
jobs.  He also reported sleep difficulty.

A May 1994 VA PTSD examination was conducted.  The veteran 
reported that he was currently married to his wife of 17 
years, but had been married twice before.  He had three 
children with his current wife.  The veteran was currently 
unemployed, but had had the same job for about 5.5 years 
prior to being laid off.  The veteran did not watch movies or 
television about war, red meat reminded him of death and 
bodies, and he had a decreased interest in significant 
activities.  The examiner found a restricted range of affect, 
sleep difficulty, anger, decreased concentration, startle 
response, hypervigilance, recurrent intrusive thoughts, and 
avoidance of stimuli associated with trauma. 

A December 1997 VA PTSD examination was conducted.  The 
veteran reported poor sleep, nightmares 3 to 4 times per 
week, fatigue, and sadness.  He stayed away from other 
people, was irritable, and had lost interest in things that 
he used to think were important.  He frequently talked back 
to supervisors, he couldn't walk away from problems with 
coworkers, and work difficulties had worsened because he had 
many Vietnamese coworkers.  The veteran remained married to 
his wife of 20 years, with whom he had 2 children.  He had 
three other children from other marriages.  The veteran 
reported he had few friends and spent most of his free time 
alone.  Upon examination, the veteran was very thin, with 
somewhat disheveled hair, but was generally clean and free of 
body odor.  He was alert, oriented in all spheres, and was 
attentive, with a cooperative and matter of fact attitude.  
There was average to low average intelligence, adequate 
judgment, grossly intact memory, no signs of a thought 
disorder, flat affect, and a neutral mood.  He was irritable, 
but denied any wish to harm others.  The examiner assigned a 
GAF score of 65, which, the examiner noted, indicated some 
symptoms and some difficulty in social and occupational 
functioning, but generally functioning fairly well with some 
meaningful interpersonal relationships.  A GAF score of 65 
does reflect some mild symptoms, for example depressed mood 
and mild insomnia; or some difficulty in social, 
occupational, or school functioning, for example occasional 
truancy, or theft within the household; but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  See DSM-IV, 46-7.

In an April 1998 lay statement, the veteran stated that he 
had had about 20 jobs in the last few years, that all his 
friends died in Vietnam, that his marriage was an existence, 
not a relationship, that his children stayed away from him, 
that he was constantly in trouble at work, and that he 
avoided people.  

Prior to November 7, 1996, the veteran's 50 percent 
evaluation contemplates PTSD where the veteran's ability to 
establish or maintain effective or favorable relationships 
with people is considerably impaired and, by reason of 
psychoneurotic symptoms, his reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996).

The Board finds that the evidence of record prior to November 
7, 1996 does not support an initial evaluation in excess of 
50 percent for the veteran's PTSD.  The veteran's only GAF 
score for this period is 60.  The GAF is a scale reflecting 
the "psychological, social, and occupational functioning on 
a hypothetical continuum of mental health - illness."  
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quotation 
omitted).  A GAF score is highly probative, as it relates 
directly to the veteran's level of impairment of social and 
industrial adaptability, as contemplated by the rating 
criteria for mental disorders.  See Massey v. Brown, 7 Vet. 
App. 204, 207 (1994).  A GAF score of 60 contemplates 
moderate symptoms or moderate difficulty in social, 
occupational, or school functioning, which is adequately 
reflected in the 50 percent evaluation that indicates 
considerable social and industrial impairment.  A 70 percent 
evaluation reflects severe social and industrial impairment, 
which is not supported by a GAF score of 60.

Although GAF scores are important in evaluating mental 
disorders, the Board must also consider all the pertinent 
evidence of record and set forth a decision based on the 
totality of the evidence in accordance with all applicable 
legal criteria.  See Carpenter, 8 Vet. App. at 242.  The 
Board finds that the evidence of record does not support an 
initial evaluation in excess of 50 percent.  The veteran 
reported sleep difficulty, recurrent intrusive thoughts, 
dreams, nightmares, and avoidance of other people.  The 
veteran had a problematic employment history, but had worked 
at his last job for over 5 years.  The veteran had been 
married 3 times, but had been married to his current wife for 
approximately 20 years.  The objective evidence of record 
indicated that the veteran was fully alert and oriented, with 
good memory, and no evidence of thought disorder.  The 
veteran avoided stimuli associated with the trauma.  The 
evidence thus shows considerable impairment regarding 
relationships and employment, but does not demonstrate severe 
impairment because the veteran was able to obtain and 
maintain employment and maintain some relationships.  
Accordingly, a 70 percent evaluation is not warranted.  See 
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996) (holding that 
a 70 percent rating is assigned for severe impairment in the 
ability to establish and maintain effective or favorable 
relationships with people and psychoneurotic symptoms were of 
such severity and persistence that there is severe impairment 
in the ability to obtain or retain employment).

On and after November 7, 1996, the veteran's 50 percent 
evaluation contemplates PTSD with occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g. retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).

The Board finds that the evidence of record does not support 
an evaluation in excess of 50 percent on and after November 
7, 1996 but prior to May 25, 1999.  The veteran's only GAF 
score for this time period was 65, which reflects mild 
symptoms or some difficulty in social, occupational, or 
school functioning.  This is adequately reflected in the 50 
percent evaluation which indicates impairment in social and 
occupational functioning due to reduced reliability and 
productivity.  A 70 percent evaluation reflects occupational 
and social impairment with deficiencies in most areas, which 
is not supported by a GAF score of 65.  

In addition, the Board finds that the other evidence of 
record does not support an evaluation in excess of 50 
percent.  See Carpenter, 8 Vet. App. at 242.  The veteran 
reported sleep difficulty, nightmares 3 to 4 times per week, 
decreased interest in activities, self-isolation, 
irritability, and sadness.  The veteran reported that he was 
employed and remained married to his wife of 20 years, but 
that his 2 children from that marriage stayed away from him.  
He reported work difficulties due to many Vietnamese 
coworkers and that he often talked back to his supervisors 
and had difficulty walking away from problems.  He had few 
friends.  The objective evidence of record indicated the 
veteran was alert, oriented, and cooperative, with adequate 
judgment, no signs of a thought disorder, and intact memory.  
The veteran had disheveled hair, but was clean.  The evidence 
of record thus demonstrates impairment of social and 
occupational functioning due to difficulty in maintaining and 
establishing work and social relationships, but no evidence 
of symptoms such as impaired impulse control, neglect of 
hygiene, suicidal ideations, and obsessional behaviors.  
Accordingly, a 70 percent evaluation is not warranted.  See 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2007) (holding that 
a 70 percent rating is warranted for PTSD manifested by 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively, impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships).

Evaluation on and after May 25, 1999

A May 1999 VA PTSD examination was conducted.  The veteran 
reported sleep difficulty, dreams, irritability, explosive 
anger, intrusive recollections, and self-isolation.  He also 
reported exaggerated startle response, avoidance of TV and 
movies of Vietnam, and that he feels emotionally estranged 
from his current family.  He reported that he had received no 
treatment since the last VA examination because dislikes 
contact with the medical community and avoids pill pushers.  
The veteran had been with the same employer for about 4.5 
years.  He reported anger control difficulties at work and 
that the situation had become more difficult due to 
increasing amounts of Vietnamese coworkers.  The sight and 
sound of his Vietnamese coworkers triggered intrusive 
recollections, which made it extremely difficult for him to 
concentrate on his work.  He reported that he was dead ended 
as a low level mechanic because he was unable to effectively 
socialize in the workplace.  The veteran had been married for 
about 22 years but he and his wife lived separately.  Their 
two children lived with him.  He was in no social 
organizations, had no friends, and was unable to be close to 
others.  The veteran did his shopping late at night to 
minimize social contact.  When his children had friends over, 
the veteran had them socialize outside so they did not bother 
him.  His main recreation was reading books, because TV often 
presented war news and information.  When he is under stress 
he isolates, occasionally drinks, and takes solitary drives.  
The veteran discontinued a relationship with his brother 
because he talked frequently of Vietnam.  

Upon examination, the veteran was cooperative, casually 
dressed, and adequately groomed, with disheveled but clean 
hair.  The veteran was oriented to person, place, and time, 
with a moderately blunted and somewhat guarded affect and 
depressed mood.  He appeared somewhat older than his stated 
age.  There was no evidence of psychotic content of speech, 
obsessive thinking, compulsive behavior, or panic attacks.  
His speech was audible, evenly paced, and within normal 
limits.  He denied any homicidal ideation or intention, but 
reported suicidal ideation with no intention.  There were 
concentration difficulties, an adequate fund of knowledge, 
adequate judgment, good insight, and a sense of a negative 
future.  A GAF score of 42 was assigned, which signifies 
serious symptoms, for example suicidal ideation, severe 
obsessional rituals, and frequent shoplifting; or any serious 
impairment in social, occupational, or school functioning, 
for example no friends, unable to keep a job.  See DSM-IV at 
46-47.

In a July 1999 private medical record, the veteran reported 
flashbacks, racing thoughts, depression, anxiety, worry, and 
suicidal thoughts.  He was separated from his wife, lived 
with his two teenage children, and worked full time.  There 
was a depressed affect.  In an August 1999 private record, 
the veteran reported better sleep, but no significant 
improvement in mood or concentration.  There was a depressed 
affect, good eye contact, and good concentration.  A 
September 1999 private record indicated a depressed mood, 
self-isolation, and marital distress.  In another September 
1999 private record, the veteran reported getting point 
deductions at work for lateness.  He reported that prior to 
stopping his medications 2 weeks prior, he had improved 
interest in activities and moodiness and improved 
interactions with his son.  Upon examination, there was flat, 
but not severely depressed affect.  

In an October 1999 private medical record the veteran 
reported poor sleep, decreased concentration, increased 
forgetfulness, sadness, and a depressed mood.  He denied 
suicidal ideations and was able to focus well at work.  There 
was a depressed affect, better eye contact, and clear, non-
tangential, speech.  In another October 1999 private record, 
the veteran reported that he and his wife were separated.  In 
a December 1999 private record, the veteran reported vivid 
nightmares and unimproved memory skills.  He also reported 
improved sleep, no daytime flashbacks, improved 
concentration, less irritability, and improved patience.  
There was depressed affect, better eye contact, speech more 
animated, more clear thought content, and non-tangential 
speech.  

In a February 2000 statement, the veteran reported sleep 
difficulty, dreams, intrusive thoughts, and memory 
difficulty.

In a February 13, 2000 private medical record, the veteran 
was hospitalized due to suicidal ideations.  The veteran 
reported that he had gone off his medication.  He reported 
that he was going to commit suicide that day, but had 
chickened out.  He reported that he gets along very well with 
his wife and that he worked many hours to distract himself 
from his problems.  He reported sleep problems, depression, 
nightmares, intrusive recollections, and flashbacks.  The 
veteran was pleasant, sad, alert, and well-oriented, with 
poor eye contact.  Speech was goal-oriented and appropriate.  
There was a flat affect and no psychotic features or 
homicidal ideations.  A GAF score of 40 was assigned, which 
signifies serious symptoms, for example suicidal ideation, 
severe obsessional rituals, and frequent shoplifting; or any 
serious impairment in social, occupational, or school 
functioning, for example no friends, and being unable to keep 
a job.  See DSM-IV at 46-47.  The veteran was discharged on 
February 16, with a GAF score of 48 which signifies serious 
symptoms or any serious impairment in social, occupational, 
or school functioning.  See DSM-IV at 46-47.  In another 
February 2000 private record, the veteran reported that his 
relationship with his children was not very good.  

In a March 2000 private medical record, the veteran reported 
nightmares, daytime flashbacks, and sleep difficulty.  He 
stated that he ate his lunch outside rather than eat with his 
Vietnamese coworkers in the cafeteria.  He lacked motivation 
to do the things he used to enjoy.  He had been married 23 
years and had two children.  In an April 2000 private record, 
the veteran reported that his Asian coworkers were triggering 
daytime flashbacks.  He also reported nightmares and sleep 
difficulty.  In a May 2000 private record, the veteran 
reported nightmares, flashbacks, avoidance of his Asian 
coworkers, and that he was profoundly apathetic, anhedonic, 
and anergic.  The only thing that gave him any pleasure was 
grooming his horse, although he no longer rode his horse.  

A June 2000 VA PTSD examination was conducted.  The veteran 
reported diminished sleep and appetite, nightmares 4 to 5 
times per week, night sweats, daily flashbacks, suicidal 
ideations with no plan or intent, depression, anger, and 
startle response.  The veteran reported increasing difficulty 
at work due to his Vietnamese coworkers.  He reported that 
aside from work, he did not leave his home and was unable to 
go out for dinner, shopping, or other activity.  He stated 
that he had no social contacts or friends.  The veteran had 
been married three times, but had been married since 1978 
although the relationship was up and down.  Upon examination, 
the veteran appeared older than his stated age and was 
disheveled, unkempt, and unshaven, with dirty clothes.  There 
was almost no eye contact, and the veteran spoke so softly 
that he was difficult to understand, and was depressed and 
preoccupied.  There was no organized delusional material, no 
persecutory trends, no hallucinations, schizophrenic trends, 
ideas of grandiosity, compulsions, obsessive thoughts, 
hypochondrial trends, or phobias.  There were no current 
suicidal or homicidal ideations.  The veteran was alert and 
fully oriented, with no significant degree of confusion or 
malconcentration, but he was preoccupied with traumatic 
memories.  Recent and remote memory were generally good, with 
somewhat compromised retention and recall, fair general 
knowledge, fair to poor abstract thinking, average to above 
average intelligence, fair insight, fair judgment, and 
compromised reliability.  A GAF score of 50 was assigned, 
which contemplates serious symptoms, for example suicidal 
ideation, severe obsessional rituals, and frequent 
shoplifting; or any serious impairment in social, 
occupational, or school functioning, for example no friends, 
or being unable to keep a job.  See DSM-IV at 46-47.

In a July 2000 private medical record, the veteran reported 
that the medication had helped his sleep somewhat.  He 
switched his shift at work so he was around his Vietnamese 
coworkers less.  He reported that that the sound and smell of 
firecrackers bothered him.  In an August 2000 private record, 
the veteran reported that grooming and feeding his horse was 
his main pleasure.  In an October 2000 private record, the 
veteran reported feeling a little more mellow, but that it 
was still difficult to be around Asians who don't speak 
English.  The examiner noted that it sounded like the 
veteran's employer made accommodations for him because he did 
good work - he supervised 11 people and was allowed to take a 
time out if he felt too much pressure.  

In a July 2001 lay statement, one of the veteran's coworkers 
stated that when their Vietnamese coworkers speak in their 
native language, the veteran becomes very unsettled and has 
bad memories.  In another July 2001 lay statement, another of 
the veteran's coworkers stated that the veteran was unable to 
tolerate listening to the Vietnamese coworkers speak in their 
native language.  In a September 2002 lay statement, the 
veteran reported difficulty working with his Vietnamese 
coworkers, that he had quit, and that he was moving.  In a 
September 2004 statement, the veteran reported nightmares, 
night sweats, flashbacks, and that he couldn't handle hearing 
any Asian language.

In a July 2005 email, a coworker of the veteran's described 
an incident with the veteran.  The coworker stated that the 
veteran was frustrated with a situation and needed help, but 
that the coworker could not get anyone there right away.  The 
veteran thus came into the office and began to verbally 
assault the coworker and made disgruntled remarks.  

A May 2006 VA PTSD examination was conducted upon a review of 
the claims file.  The veteran reported frequent nightmares, 
flashbacks, social isolation, emotional numbness and 
detachment, memory difficulties, irritability, quick temper, 
insomnia, exaggerated startle response, and hypervigilance.  
The veteran reported that since his last examination, he had 
had no psychiatric hospitalizations or psychiatric outpatient 
care because he did not wish to take medications.  The 
veteran also reported that he remained married and living 
with his wife of over 28 years, with whom he had a supportive 
relationship.  He had 3 children from his current marriage, 
with whom he had minimal contact.  He reported that he had no 
close friends, participated in few social activities and 
leisure pursuits, and that occasionally he goes to a 
restaurant with his wife, but he otherwise stays home and his 
wife handles all their shopping.  He reported that he was 
independent in his activities of daily living and was able to 
meet minimal family and work demands and responsibilities.  
The veteran reported that he was currently working as a 
mechanic, and had not been unemployed or ever missed 
considerable time from due to his mental disorder although 
there were confrontations with coworkers.  

Upon examination, the examiner found the veteran oriented to 
person, place, and time, with a restricted range of affect 
and somewhat dysphoric behavior.  Overall, the veteran was 
friendly and cooperative.  There was no impairment in thought 
process or communication, delusions or hallucinations, 
significant memory loss or impairment, obsessive or 
ritualistic behavior, panic attacks, or impaired impulse 
control.  The veteran was able to maintain personal hygiene 
and independently complete his basic activities of daily 
living.  The veteran denied suicidal or homicidal ideations.  
There was normal speech, but anxiety and significant sleep 
impairment.  The examiner concluded that the veteran's PTSD 
continued to have a moderate to severe impact on his overall 
day to day to life including difficulty in relationships with 
coworkers and his ability to participate in social 
relationships and leisure activities.  The examiner assigned 
a GAF score of 50, which signifies serious symptoms, for 
example suicidal ideation, severe obsessional rituals, and 
frequent shoplifting; or any serious impairment in social, 
occupational, or school functioning, for example no friends, 
or being unable to keep a job.  See DSM-IV at 46-47.

On and after May 25, 1999, the veteran's 70 percent 
evaluation contemplates PTSD with occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking, or mood, 
due to such symptoms as:  suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work-like 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2007).

The Board finds that the evidence of record does not support 
an evaluation in excess of 70 percent on and after May 25, 
1999.  The veteran's GAF scores ranged from 40 to 50, which 
reflect serious symptoms or any serious impairment in social, 
occupational, or school functioning.  See DSM-IV at 46-47.  
But such serious symptoms and impairment are adequately 
reflected in a 70 percent evaluation that signifies 
occupational and social impairment in most areas.  A 100 
percent evaluation contemplates total occupational and social 
impairment which is not supported by the veteran's GAF 
scores.  Moreover, the other evidence of record does not 
support a 100 percent evaluation.  The veteran consistently 
reported nightmares, flashbacks, sleep difficulty, and 
suicidal ideations.  The veteran also reported intrusive 
thoughts, anger, and being emotionally distant.  The veteran 
denied homicidal ideations.  He also reported that he had 
never missed substantial time at work due to his PTSD.  The 
objective evidence indicated a depressed mood and increased 
memory difficulty, but found the veteran fully alert and 
oriented, with normal speech, and no obsessive thoughts, 
compulsive disorder, delusions, or hallucinations.  In 
addition, although the veteran was disheveled, he was able to 
independently conduct the basic activities of daily living, 
including maintaining personal hygiene.  The evidence thus 
shows the veteran's PTSD was manifested by occupational and 
social impairment in most areas but also shows a lack of 
delusions, hallucinations, inappropriate behavior, or any 
thought disorder, and demonstrated that the veteran was fully 
oriented, without any gross impairment in communication, and 
was able to perform the activities of daily living.  
Accordingly, a 100 percent evaluation is not warranted.  See 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2007) (noting that a 
100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as:  gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name).

Finally, in reaching these decisions the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An initial evaluation in excess of 50 percent for PTSD is 
denied.

On and after May 25, 1999, an increased evaluation for PTSD 
is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


